I115th CONGRESS2d SessionH. R. 4800IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2018Ms. Eshoo (for herself and Mr. McKinley) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to provide for the inclusion of broadband conduit
			 installation in certain highway construction projects, and for other
			 purposes.
	
		1.Short titleThis Act may be cited as the Broadband Conduit Deployment Act of 2018.
		2.Inclusion of broadband conduit installation in certain highway construction projects
			(a)In generalChapter 3 of title 23, United States Code, is amended by adding at the end the following:
				
					331.Inclusion of broadband conduit installation in certain highway construction projects
						(a)Requirement
							(1)In generalThe Secretary shall require States to evaluate the need for broadband conduit in accordance with
			 this section as part of any covered highway construction project.
							(2)ConsultationThe evaluation shall be done in consultation with local and national telecommunications providers,
			 including telecommunications service and equipment providers.
							(3)Results of evaluationIf the evaluation reveals an anticipated need in the next 15 years for broadband conduit beneath
			 hard surfaces to be constructed by the project, the conduit shall be
			 installed under the hard surfaces as part of the covered highway
			 construction project.
							(b)Installation requirementsIn carrying out subsection (a), the Secretary shall ensure with respect to a covered highway
			 construction project that—
							(1)an appropriate number of broadband conduits, as determined by the Assistant Secretary of Commerce
			 for Communications and Information, are installed along such highway to
			 accommodate multiple broadband providers, with consideration given to the
			 availability of existing conduits;
							(2)the size of each such conduit is consistent with industry best practices and is sufficient to
			 accommodate potential demand, as determined by the Assistant Secretary of
			 Commerce for Communications and Information; and
							(3)hand holes and manholes for fiber access and pulling with respect to each such conduit are placed
			 at intervals consistent with industry best practices, as determined by the
			 Assistant Secretary of Commerce for Communications and Information.
							(c)StandardsThe Secretary, in consultation with the Assistant Secretary of Commerce for Communications and
			 Information, shall establish standards, consistent with applicable
			 requirements in section 156 of this title, section 1.23, part 645, and
			 part 710 of title 23, Code of Federal Regulations, and the Approved
			 Utility Accommodation Manual, to carry out subsection (b) that consider—
							(1)the ability to accommodate broadband installation without impacting the safety, operations, and
			 maintenance of the highway facility, its users, or others;
							(2)population density in the area of a covered highway construction project;
							(3)the type of highway involved in such project; and
							(4)existing broadband access in the area of such project.
							(d)Pull tapeThe Secretary shall ensure that each broadband conduit installed pursuant to this section includes
			 a pull tape and is capable of supporting fiber optic cable placement
			 techniques consistent with industry best practices, as determined by the
			 Secretary.
						(e)Depth of installationThe Secretary shall ensure that each broadband conduit installed pursuant to this section is placed
			 at a depth consistent with industry best practices, as determined by the
			 Secretary, and that, in determining the depth of placement, consideration
			 is given to the location of existing utilities and the cable separation
			 requirements of State and local electrical codes.
						(f)AccessThe Secretary shall ensure that any requesting broadband provider has access to each broadband
			 conduit installed pursuant to this section, on a competitively neutral and
			 nondiscriminatory basis, for a charge not to exceed a cost-based rate.
						(g)Waiver authorityThe Secretary may waive the application of this section if the Secretary determines that the waiver
			 is appropriate with respect to a covered highway construction project
			 based upon—
							(1)a showing of undue burden;
							(2)a determination that the installation of broadband conduit beneath hard surfaces to be constructed
			 as part of a covered highway construction project is not necessary based
			 on the availability of existing broadband infrastructure;
							(3)a cost-benefit analysis; or
							(4)the consideration of other relevant factors.
							(h)Coordination with FCCIn carrying out this section, the Secretary and the Assistant Secretary of Commerce for
			 Communications and Information shall coordinate with the Federal
			 Communications Commission, including in making determinations with respect
			 to an appropriate number of broadband conduits under subsection (b)(1),
			 potential demand under subsection (b)(2), and existing broadband access
			 under subsection (c).
						(i)Publication of conduit availabilityNot later than 1 year after the date of enactment of this section, the Secretary shall provide
			 information to the Federal Communications Commission and the Assistant
			 Secretary of Commerce for Communications and Information for inclusion
			 within the National Broadband Map.
						(j)DefinitionsIn this section, the following definitions apply:
							(1)BroadbandThe term broadband means an Internet Protocol-based transmission service that enables users to send and receive
			 voice, video, data, graphics, or a combination thereof.
							(2)Broadband conduitThe term broadband conduit means a conduit for fiber optic cables that support broadband or, where appropriate, wireless
			 facilities for broadband service.
							(3)Covered highway construction projectThe term covered highway construction project means a project to construct a new highway or to construct an additional lane or paved shoulder
			 for an existing highway that is commenced after the date of enactment of
			 this section and that receives funding under this title.
							(4)Hard surfacesThe term hard surfaces means asphalt and concrete pavement, curb and gutter, and sidewalk..
			(b)Clerical amendmentThe analysis for chapter 3 of title 23, United States Code, is amended by adding at the end the
			 following:
				
					
						331. Inclusion of broadband conduit installation in certain highway construction projects. .
			